DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Species I (Figures 1-3) [claims 1-4] in the reply filed on 10/04/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Examiner.  This is not found persuasive because Species I requires method steps not required of Species II, specifically comparing the rear air excess ratio and the excess ratio stored value, and when the rear air excess ratio is greater than the excess ratio stored value, updating the excess ratio stored value.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-4 objected to because of the following informalities:  

Regarding Claim 1
Line 2 recites the language “an internal combustion engine”. However, line 1 previously stated “an internal combustion engine”. For purposes of clarity, the claim language in line 2 should be amended such that it reads –the 
Line 9 recites the language “the target equivalence ratio”. For purposes of clarity, the claim language should be amended such that it reads –a 

Regarding Claim 2
the 
Line 12 recites the language “the target equivalence ratio”. For purposes of clarity, the claim language should be amended such that it reads –a 

Regarding Claim 3
Line 9 recites the language “the target equivalence ratio”. For purposes of clarity, the claim language should be amended such that it reads –a 

Regarding Claim 4
Line 12 recites the language “the target equivalence ratio”. For purposes of clarity, the claim language should be amended such that it reads –a 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

4.	Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsumi, JP 2005201112 A (English translation referenced hereafter), in view of Yoshizawa et al., US 2004/0139736.

Regarding Claim 1
Atsumi discloses a controller (40) for an internal combustion engine, the controller (40) being configured to control an internal combustion engine that includes a catalyst (34) provided in an exhaust passage (14) and an air-fuel ratio sensor (38) that outputs a signal proportional to an oxygen concentration of gas that has passed through the catalyst (34) (Atsumi, Page 12, Lines 467 - 491), wherein 
the controller (40) is configured to execute a rich air-fuel ratio control for performing fuel injection at recovery from a fuel cutoff process, an air-fuel ratio of air-fuel mixture is richer than a stoichiometric air-fuel ratio (Atsumi, Page 13, Line 511, Figures 5(C) and 6(C)), and during execution of the rich air-fuel ratio control, an air excess ratio that is calculated from an output valve of the air-fuel ratio sensor (38) at the start of the rich air-fuel ratio control (air excess ratio increases as oxygen stored by the catalyst increases, therefore as Atsumi discloses that the air-fuel ratio sensor (38) is used to estimate the oxygen storage state of the catalyst (34), the air-fuel ratio sensor is therefore able to indicate an increase in air excess ratio) (Atsumi, Page 12, Lines 467 - 491). 
Yoshizawa teaches an air-fuel ratio feedback control system in which a fuel injection quantity is based on the target air-fuel ratio which is set based on the actual air excess ratio detected by an air-fuel ratio sensor (Yoshizawa, [0103]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Atsumi such that the fuel injection (rich air/fuel ratio) is 

Regarding Claim 3
Atsumi discloses a controller (40) for an internal combustion engine, the controller (40) being configured to control an internal combustion engine that includes a catalyst (34) provided in an exhaust passage (14) and an air-fuel ratio sensor (38) that outputs a signal proportional to an oxygen concentration of gas that has passed through the catalyst (34) (Atsumi, Page 12, Lines 467 - 491), wherein 
the controller (40) comprises processing circuitry (Atsumi, Page 4, Lines 157-162), and the processing circuitry is configured to execute a rich air-fuel ratio control at recovery from a fuel cutoff process, an air-fuel ratio of air-fuel mixture is richer than a stoichiometric air-fuel ratio (Atsumi, Page 13, Line 511, Figures 5(C) and 6(C)), and during execution of the rich air-fuel ratio control, an air excess ratio that is calculated from an output valve of the air-fuel ratio sensor (38) at the start of the rich air-fuel ratio control (air excess ratio increases as oxygen stored by the catalyst increases, therefore as Atsumi discloses that the air-fuel ratio sensor (38) is used to estimate the oxygen storage state of the catalyst (34), the air-fuel ratio sensor is therefore able to indicate an increase in air excess ratio) (Atsumi, Page 12, Lines 467 - 491). 


One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Atsumi such that the fuel injection (rich air/fuel ratio) is controlled while setting a target air-fuel ratio based on the actual air excess ratio detected by an air-fuel ratio sensor as is taught by Yoshizawa as being well known in the art in order to maintain high exhaust purification efficiency (Yoshizawa, [0009]). Therefore, the target equivalence ratio increases as the air excess ratio increases in order to encourage enhanced purification performance of the exhaust gas catalyst.

Allowable Subject Matter
5.	Claims 2 and 4 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 
In the controller of claims 2 and 4, the inclusion of:
“an update process for setting the excess ratio stored value to an air excess ratio that is calculated from an output value of the air-fuel ratio sensor during execution of the rich air-fuel ratio control, each time the air excess ratio exceeds the excess ratio stored value” was not found. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Ge et al. (US 2020/0116094) – Engine control system and method
- Wald et al. (US 2011/0120095) – Post-catalyst oxygen sensor performance
- Kakuyama et al. (US 2002/0157379) – Exhaust emission control for engine

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746